Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered. 
In the response Applicant amended claim(s) 1, 8, 15.
Currently, claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danieli (2006/0095262) in view of Zhang et al. (2021/0035599) and del Val Santos et al. (2020/0302667).
	Re Claim 1,
	Danieli discloses a computer-implemented method (¶¶0025-0027), comprising: 
	receiving multimedia content to be played on a multimedia player device; determining that the multimedia content contains audience-inappropriate content; generating replacement content corresponding to the audience-inappropriate content; and causing the generated replacement content to play on the multimedia player device in lieu of the audience-inappropriate content (Fig 2-5, 7, 9, ¶¶0029-0030, 0034-0036, 0046-0047, 0052, 0058-0059; the system receives audio data and analyzes the received audio input data for detecting the undesired speech, once the undesired audio 
	Danielie further teaches replacing the undesired word with an acceptable word that is derived using phonemes in the speech previously uttered by the speaker, wherein the start time and end time of the undesired word or phrase is taken into account when replacing the undesired word or phrase with an acceptable word or phrase, that is, synchronizing the acceptable audio content and the undesired audio content (¶¶0058-0059) but does not explicitly disclose synchronizing an audio content with a visual content and an actor's expression appearing in the visual content is regenerated to correspond with the generated audio stream.
	However, the recited limitation synchronizing an audio content with a visual content is well known in the art. For instance, Zhang teaches synchronizing an audio content with a visual content (¶¶0044-0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching Zhang into the censorship system of Danieli in order to enhance the realism of the replaced audio content.
	Del Val Santos teaches animating a virtual character’s facial movement based on the characters speech audio, that is, animating an actor's expression appearing in the visual content correspond with the generated audio stream (¶¶0089-0090). Del Val Santos further teaches such a configuration enhances the realism of the game (¶0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Del Val Santos into the censorship system in order to enhance of the realism of the feedback system.

Claims 1, 3-4, 8, 10-11, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danieli (2006/0095262) in view of Dareddy et al. (2020/0186897) and del Val Santos et al. (2020/0302667).
	Re Claim 1,
	Danieli discloses a computer-implemented method (¶¶0025-0027), comprising: 
	receiving multimedia content to be played on a multimedia player device; determining that the multimedia content contains audience-inappropriate content; generating replacement content corresponding to the audience-inappropriate content; and causing the generated replacement content to play on the multimedia player device in lieu of the audience-inappropriate content (Fig 2-5, 7, 9, ¶¶0029-0030, 0034-0036, 0046-0047, 0052, 0058-0059; the system receives audio data and analyzes the received audio input data for detecting the undesired speech, once the undesired audio data is detected, the system alters the portion of the audio to produce censored speech, e.g., replacing the undesired word with an acceptable word).
	Danielie further teaches replacing the undesired word with an acceptable word that is derived using phonemes in the speech previously uttered by the speaker, wherein the start time and end time of the undesired word or phrase is taken into account when replacing the undesired word or phrase with an acceptable word or phrase, that is, synchronizing the acceptable audio content and the undesired audio content (¶¶0058-0059) but does not explicitly disclose synchronizing an audio content with a visual content and an actor's expression appearing in the visual content is regenerated to correspond with the generated audio stream.

	Del Val Santos teaches animating a virtual character’s facial movement based on the characters speech audio, that is, animating an actor's expression appearing in the visual content correspond with the generated audio stream (¶¶0089-0090). Del Val Santos further teaches such a configuration enhances the realism of the game (¶0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Del Val Santos into the censorship system in order to enhance of the realism of the feedback system.
	Re Claims 3, 10, 17,
	Danieli discloses determining that the multimedia content includes a script determined to be inappropriate for a target audience and replacing the script (Fig 2-5, 7, 9, ¶¶0029-0030, 0034-0036, 0046-0047, 0052, 0058-0059).
	Re Claims 4, 11, 18,
	Danieli discloses generating a video content corresponding to the replacement script, the video content including an actor's voice synthesized to speak the replacement script (¶0059).
	Re Claims 8, 15,
.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danieli (2006/0095262) in view of Dareddy et al. (2020/0186897) and del Val Santos et al. (2020/0302667), further in view of Sollami et al. (2021/0117773).
	Re Claims 2, 9, 16,
	Danieli as modified by Dareddy and del Val Santos discloses all limitations as set forth above but is silent on running an adversarial generative network (GAN) to generate the replacement content. However, Sollami teaches running an adversarial generative network (GAN) to generate the replacement content (¶0018). Sollami further teaches such a configuration is more effective in generating the replaced media content (¶0001). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sollami into the censorship system of Danieli as modified by Dareddy and del Val Santos in order to efficiently generating replaced media content.

Claims 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danieli (2006/0095262) and del Val Santos et al. (2020/0302667), further in view of Feris et al. (2017/0132495).
	Re Claims 5, 12, 19,
	Danieli as modified by del Val Santos discloses all limitations as set forth above but does not explicitly disclose determining that the multimedia content includes a video content determined to be inappropriate for a target audience, wherein the replacement 
	Re Claims 6, 13, 20
	Danieli as modified by del Val Santos discloses all limitations as set forth above but does not explicitly disclose the generated replacement content is passed through a machine learning classifier, to determine whether the generated replacement content is audience-appropriate. However, Feris teaches the generated replacement content is passed through a machine learning classifier, to determine whether the generated replacement content is audience-appropriate (¶¶0013-0014, 0026-0027). See claim 5 for motivation.

Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danieli (2006/0095262) and del Val Santos et al. (2020/0302667), further in view of Eatedali et al. (2020/0078689).
	Re Claims 7, 14,


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON T YEN/Primary Examiner, Art Unit 3715